Judgment, Supreme Court, New York County (Walter Schackman, J.), entered March 17, 1992, which dismissed the CPLR article 78 petition seeking review of a December 28, 1989 determination of the Rent Commissioner which established the Fair Market Rent Appeal ("FMRA”) of the apartment in question and ordered the owner to roll back the rent to the lawful stabilized amount and to refund the excess rent collected, unanimously affirmed, without costs.
*714Respondents properly followed the specific statutory procedures for determining the fair market rent for the instant apartment (see, Administrative Code of City of N. Y. § 26-513 [b]). Since petitioner failed to provide the required documentation for comparable rents, the FMRA was correctly determined pursuant to the Special Guidelines (see, Matter of Ullman Estates v New York City Conciliation & Appeals Bd., 97 AD2d 296, affd 62 NY2d 758). While petitioner also claims that the apartment was “unique”, the Commissioner’s denial of said claim was not unreasonable. In addition, it was within the Commissioner’s discretion to determine that a hearing was not necessary under the instant circumstances (see, Matter of Rubin v Eimicke, 150 AD2d 697, lv denied 75 NY2d 704). Since the record provides a rational basis for the Commissioner’s determination, the judgment must be affirmed (see, Matter of Faymor Dev. Co. v Popolizio, 89 AD2d 857). Concur—Sullivan, J. P., Rosenberger, Wallach and Asch, JJ.